DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on October 8, 2020 and November 13, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Drawings
 	The drawings are objected to because it is unclear which structures the arrow for reference number 12 is pointing.  The Examiner suggests replacing the arrow for reference number 12 with a curly bracket so that it is clear that second conductive layer 12 includes both the third conductive layer 8 and the fourth conductive layer 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 

 	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. Patent Publication No. 2020/0303197 A1), as cited in the IDS and hereafter “Nishikawa”, and further in view of Dimroth (U.S. Patent Publication No. 2007/0281494 A1), hereafter “Dimroth”.

	As to claim 1, Nishikawa teaches: 
A group III-V semiconductor layer 10 containing n-type impurities.  Nishikawa teaches the semiconductor device in FIG. 1.

A first conductive layer 21 provided on the group III-V semiconductor layer, the first conductive layer containing a first element (Zn, Mg, or Be) that can be a p-type impurity of the group III-V semiconductor layer, the first conductive layer having a first region and a second region, a first element concentration of the second region being higher than that of the first region.  Nishikawa teaches a zinc concentration that decreases with an increasing distance from the metal layer 23.  See Nishikawa, FIG. 2.  Thus, Nishikawa teaches the first conductive layer 21 having a first region (area of 21 closer to 10) and a second region (area of 21 closer to 23), such that a first element concentration of zinc is higher in the second region than the first region.

A second conductive layer 25+27 provided on the first conductive layer.


However, Nishikawa does not teach the first conductive layer containing titanium.
 	On the other hand, Dimroth teaches an electrical contact layer made from an alloy comprising gold and titanium and platinum and nickel and palladium and zinc and silver and germanium.  See Dimroth, ¶ [0014].
	One of ordinary skill in the art before the effective filing date would have recognized that the substitution of Dimroth’s electrical contact layer for Nishikawa’s first conductive layer would yield the predictable benefit of increasing electrical efficiency and current density, and the substituted layer would continue to function as a conductive layer.  Id. at ¶ [0012].  Furthermore, the substituted layer would continue to have the same first and second regions having a first element since the substituted layer comprises the same metals as Nishikawa’s first conductive layer.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Dimroth’s electrical contact layer having titanium for Nishikawa’s first conductive layer.


	As to claim 2, the Examiner defined first and second regions forms/provides the second region on the first region.   

 	As to claim 3, Nishikawa teaches zinc.  See Nishikawa, ¶ [0016].

 	As to claim 4, Nishikawa teaches the second conductive layer 25+27 includes a third conductive layer 25 containing platinum and a fourth conductive layer 27 being provided on the third conductive layer 25 and containing gold.  Id. at FIG. 1.

 	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa and Dimroth as applied to claim 1, and further in view of Park et al. (U.S. Patent Publication No. 2014/0209958 A1), hereafter “Park”.

 	As to claim 5, neither Nishikawa nor Dimroth teaches a fifth conductive layer.
 	On the other hand, Park teaches a fifth conductive layer 121, an adhesion layer, wherein Nishikawa’s first conductive layer corresponds to Park’s ohmic layer 123, and Nishikawa’s group III-V semiconductor layer corresponds to Park’s gallium arsenide substrate 110.  See Park, FIG. 1.  Thus the combination of Park with Nishikawa and Dimroth forms Park’s fifth conductive layer 121 between the group III-V semiconductor layer and first conductive layer.
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of an adhesion layer as taught by Park would yield the predictable result of reinforcing adhesion between layers.  Id. at ¶ [0085].
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the adhesion layer as taught by Park into the overall semiconductor device structure as taught by Nishikawa and Dimroth.
	
 	As to claim 6, Park teaches AuGe.  Id.

 	As to claim 7, Park does not teach 99.5 at% of gold and 0.5 at% of germanium.  
In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829